SCHWARTZ, Chief Judge.
Although the opening of the prosecutor’s final argument1 was improper, see Baker v. State, 578 So.2d 37, 39 (Fla. 4th DCA 1991); Salazar-Rodriguez v. State, 436 So.2d 269 (Fla. 3d DCA 1983), and the objection to it was incorrectly overruled, we are convinced that the error was harmless2. State, v. DiGuilio, 491 So.2d 1129 (Fla.1986); State v. Murray, 443 So.2d 955 (Fla.1984); Hall v. State, 444 So.2d 1019 (Fla. 3d DCA 1984).
Affirmed.

. [Ms. Morales] What I first want to do is thank you for listening not just to the State Attorney’s Office, but for the victims in this case, which are the State and the citizens of the State of Florida. Though I don’t have anybody sitting with me at my table, I do, behind my table, have everybody sort of looking over, peering over, wanting the State of Florida to be able to keep the streets safe, and that is my job. I just want you to keep that in mind.


. The other point raised has no merit.